UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 JOSETTE R. LEVASSEUR,

         Plaintiff,
                v.                                         Civil Action No. 09-0377 (JDB)
 MIDLAND MORTGAGE CO. and
 SAFEGUARD PROPERTIES, Inc.,

         Defendants.


                                             ORDER

       Before the Court is plaintiff's motion for reconsideration. Motions for reconsideration

are governed by Federal Rule of Civil Procedure 59(e). "A Rule 59(e) motion is discretionary

and need not be granted unless the district court finds that there is an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice." Ciralsky v. Cent. Intelligence Agency, 355 F.3d 661, 671 (D.C. Cir. 2004)

(quoting Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996)). Here, there has been no

change in law or discovery of new evidence, and hence plaintiff's motion may only be granted if

the Court finds a need to correct clear error or to prevent manifest injustice. But denial of

plaintiff's pre-discovery summary judgment motion certainly was not clearly erroneous and has

worked no such injustice. The case simply entered the discovery phase, as is routine. Indeed, a

grant of that motion might have worked the very injustice that the Federal Rules of Civil

Procedure are designed to prevent.

       Plaintiff sought summary judgment -- and seeks reconsideration -- against Safeguard

Properties, Inc. based on deposition testimony provided by Midland Mortgage Co.'s corporate
designee. That deposition was taken on November 11, 2008. See Pl.'s Mot. at 2. Safeguard was

not added as a defendant in this case until January 2009. Safeguard had no involvement at the

Midland deposition and, at the time of plaintiff's summary judgment motion, had not been

provided with an opportunity to conduct any of its own discovery. See Defs.' Opp. at 4. "Pre-

discovery summary judgment motions are usually premature and hence disfavored." Bourbeau

v. Johnathan Woodner Co., 600 F. Supp. 2d 1, 3 (D.D.C. 2009).1 Granting summary judgment

against Safeguard based on a deposition that preceded its involvement in this litigation would be

plainly unjust. For these reasons, and the entire record herein, it is hereby ORDERED that

plaintiff's motion for reconsideration is DENIED.

       The Court also reminds the parties that it expects them to resolve routine disputes on

their own. As the Court advised at the Initial Scheduling Conference on April 22, 2009, each

party should carefully consider the merits of its position before resisting reasonable requests

from the other side or seeking the assistance of the Court. Intransigence for the sake of

intransigence falls beyond the bounds of zealous advocacy, and the Court does not look kindly

upon frivolous requests or plainly unreasonable arguments. And in any event, all reasonable,

good faith efforts should be exhausted before bringing a discovery dispute to the Court's

attention, and even then the informal resolution process outlined by the Court at the Initial

Scheduling Conference should be followed instead of filing written motions.




       1
         See also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (summary judgment is
normally appropriate after "adequate time for discovery"); Tabb v. District of Columbia, 477 F.
Supp. 2d 185, 188 n.1 (D.D.C. 2008) (noting that a pre-discovery summary judgment motion
"usually is a disfavored practice").

                                                -2-
       SO ORDERED.

                      /s/ John D. Bates
                      John D. Bates
                      United States District Judge
Date: July 29, 2009




                        -3-